

115 HR 2045 IH: Community College Energy Training Act of 2017
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2045IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Mr. Ben Ray Luján of New Mexico (for himself, Mr. Rush, Mr. Loebsack, Mr. Cárdenas, Ms. Clarke of New York, Mr. Garamendi, Mr. Tonko, Mr. Grijalva, Mr. Pascrell, Ms. Norton, Ms. Lee, Ms. Pingree, Ms. Moore, Mr. Thompson of Mississippi, Mrs. Napolitano, Mr. Conyers, Mrs. Lawrence, Mr. McGovern, and Ms. Slaughter) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo require the Secretary of Energy, in coordination with the Secretary of Labor, to establish a program to provide for workforce training and education, at community colleges, in sustainable energy. 
1.Short titleThis Act may be cited as the Community College Energy Training Act of 2017. 2.Sustainable energy training program for community colleges (a)Workforce training and education in sustainable energyFrom funds made available under subsection (c), the Secretary of Energy, in coordination with the Secretary of Labor and the Secretary of Agriculture, shall carry out a joint sustainable energy workforce training and education program under which the Secretaries award grants to community colleges to provide workforce training and education in industries and practices such as— 
(1)clean energy, including wind and solar energy; (2)high-performance green building construction, design and redevelopment; 
(3)sustainable energy technologies, including chemical technology, nanotechnology, and electrical technology; (4)water, energy, and resource conservation; 
(5)recycling and waste reduction; and (6)sustainable agriculture and farming. 
(b)Award considerationsIn awarding grants under this section, the Secretaries shall— (1)ensure that of the funds made available under subsection (c) for a fiscal year, not less than one-half of such funds are awarded to community colleges with existing (as of the date of the award) sustainability programs that lead to certificates, credentials, or degrees in one or more of the industries and practices described in paragraphs (1) through (6) of subsection (a); and
(2)give priority to community colleges that plan to use the grant to carry out programs that are developed and maintained through consultation with such industries and practices. (c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $100,000,000 for each of the fiscal years 2018 through 2022. 
(d)DefinitionsIn this Act: (1)Community collegeThe term community college means an institution of higher education, as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)), that— 
(A)provides a 2-year program of instruction for which the institution awards an associate degree; and (B)primarily awards associate degrees. 
(2)High-performance green buildingThe term high-performance green building has the meaning given the term in section 401(13) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17061(13)). (3)SecretariesThe term Secretaries means the Secretary of Energy, in coordination with the Secretary of Labor and the Secretary of Agriculture. 
